DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 Response to Amendment
The Amendment filed on 11/10/2021 has been entered. Claims 1-21 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:   
Line 10, line 11, and line 18 recites “its first position”. Examiner suggests replacing “its first position” with “the first position” to more clearly refer back to the first portion of the pusher.
Line 11, line 13-14, and line 18 recites “its second position”. Examiner suggests replacing “its second position” with “the second position” to more clearly refer back to the second portion of the pusher.
Claim 3 objected to because of the following informalities:  
Line 3 recites “its first position”. Examiner suggests replacing “its first position” with “the first position” to more clearly refer back to the first portion of the pusher.
Line 5 recites “its second position”. Examiner suggests replacing “its second position” with “the second position” to more clearly refer back to the second portion of the pusher.
Claim 4 objected to because of the following informalities:   
Line 8, line 12, and line 17 recites “its first position”. Examiner suggests replacing “its first position” with “the first position” to more clearly refer back to the first portion of the pusher.
Line 9-10, line 13, and line 17-18 recites “its second position”. Examiner suggests replacing “its second position” with “the second position” to more clearly refer back to the second portion of the pusher.
Claim 6 objected to because of the following informalities:   
Line 4 recites “its first position”. Examiner suggests replacing “its first position” with “the first position” to more clearly refer back to the first portion of the pusher.
Line 4-5 recites “its second position”. Examiner suggests replacing “its second position” with “the second position” to more clearly refer back to the second portion of the pusher.
Claim 10 objected to because of the following informalities:   
Line 4 recites “its first position”. Examiner suggests replacing “its first position” with “the first position” to more clearly refer back to the first portion of the pusher.
Line 4-5 recites “its second position”. Examiner suggests replacing “its second position” with “the second position” to more clearly refer back to the second portion of the pusher.
Claim 20 objected to because of the following informalities:   
Line 12 and line 17 recites “its first position”. Examiner suggests replacing “its first position” with “the first position” to more clearly refer back to the first portion of the pusher.
Line 13 and line 17-18 recites “its second position”. Examiner suggests replacing “its second position” with “the second position” to more clearly refer back to the second portion of the pusher.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 5,
Line 1-2 recites “wherein the distal end portion of the housing is configured to deform when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containg table can be expelled”. Claim 5 depends on claim 1. Claim 1 recites “the pusher engages the distal end portion of the housing during movement of the pusher from its first position to its second position to deform the distal end portion of the housing and produce an opening at the distal end 
In regard to claim 6,
Line 3-5 recites “a distal end portion of the first portion of the housing configured to move away from the actuation pathway when the pusher is moved from its first position to its second position to produce an opening through which the drug-containing tablet can be expelled”. Claim 6 depends on claim 1. Claim 1 recites “the pusher engages the distal end portion of the housing during movement of the pusher from its first position to its second position to deform the distal end portion of the housing and produce an opening at the distal end portion of the housing”. It is unclear if the opening in claim 6 is the same opening as in claim 1 or an additional opening to the opening in claim 1. Appropriate correction is required. For examination purposes Examiner construes the openings as different openings. 
Examiner notes claim 7 is similarly rejected by virtue of its dependency on claim 6.
In regard to claim 8,
Line 2-5 recites “a distal end portion of the first portion of the housing is configured to deform away from the cantilevered portion when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled”. Claim 8 depends on claim 1. Claim 1 recites “the pusher engages the distal end portion of the housing during movement of the pusher from its first position to its second position to deform the distal end portion of the housing and produce an opening at the distal end portion of the housing”. It is unclear if the opening in claim 8 is the same opening as in claim 1 or an additional opening to the opening in claim 1. Appropriate correction is required. For examination purposes Examiner construes the openings as different openings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) further in view of Elliott (U.S. patent no 6530896).
In regard to claim 1,
Haindl discloses an apparatus (figure 1 and 2, item 10), comprising: 
a housing (figure 1, item 16 and 12) defining an actuation pathway (see figure 1 wherein implants 18 and 20 and stylet 22 are disposed in the actuation pathway); and 
[AltContent: ][AltContent: textbox (Distal direction)][AltContent: arrow][AltContent: textbox (Distal end portion of the housing)]
    PNG
    media_image1.png
    625
    95
    media_image1.png
    Greyscale

a pusher (figure 1, item 22 and 36), at least a portion of the pusher disposed within the actuation pathway (see figure 1) such that a distal end portion (figure 1, item 24) of the pusher and a distal end portion (see figure 1 above) of the housing define a volume configured to contain a drug-containing tablet (see figure 1 above; Examiner notes “configured to contain a drug-containing tablet” is an intended use limitation and the volume of Haindl is fully capable of containing a drug-containing tablet since the volume defined can contain implant 18 and 20. A drug-containing tablet of a similar size is fully capable of being contained in the volume), the pusher configured to move relative to the housing in a distal direction from a first position (position shown in figure 1) to a second position (position shown in figure 2) to expel the drug-containing tablet from the volume (Examiner notes “to expel the drug-containing tablet from the volume” is an intended use limitation and the pusher is fully capable of expelling the drug-containing tablet from the volume since it is capable of expelling implants 18 and 20 as supported by paragraph [0037]), the distal end portion of the pusher being extended from an opening (opening in beveled tip 14) in the housing when the pusher is in its second position (see figure 2; paragraph [0037]), 
the housing being configured to limit movement of the pusher relative to the housing in a proximal direction from the second position of the pusher towards the first position of the pusher after the drug-containing tablet is expelled from the volume (Examiner notes to limit movement of the pusher 
Haindl fails to disclose the actuation pathway being closed at the distal end portion of the housing when the pusher is in its first position, the pusher engages the distal end portion of the housing during movement of the pusher from its first position to its second position to deform the distal end portion of the housing and produce an opening at the distal end portion of the housing such that the actuation pathway is open at the distal end portion of the housing when the pusher is in its second position.
[AltContent: textbox (Distal end portion of housing)][AltContent: connector][AltContent: ]
    PNG
    media_image2.png
    579
    343
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Haindl to include the actuation pathway being closed at the distal end portion of the housing when the pusher is in its first position, the pusher engages the distal end portion of the housing during movement of the pusher from its first position to its second position to deform the distal end portion of the housing and produce an opening at the distal end portion of the housing such that the actuation pathway is open at the distal end portion of the housing when the pusher is in its second position, as taught by Elliot, for the purpose of maintaining the sterility of the implants (column 2, line 20-23 and column 2, line 32-35).
In regard to claim 2,
Haindl in view of Elliott teaches the apparatus of claim 1, wherein the pusher includes an elongate body portion (figure 1, item 22 of Haindl), the elongate body portion of the pusher includes a plurality of retaining members (figure 1, item 28, 30 and 40 of Haindl) extended from a first side of the elongate body portion (see figure 1 of Haindl), a retaining member (figure 1, item 40 of Haindl) from the 
In regard to claim 5,
Haindl in view of Elliott teaches the apparatus of claim 1, wherein the distal end portion of the housing is configured to deform when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled (see analysis of claim 1 above and column 5, line 21-25 of Elliot).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Elliott (U.S. patent no 6530896) further in view of Hezari (WO 03/101525).
In regard to claim 6,

    PNG
    media_image1.png
    625
    95
    media_image1.png
    Greyscale

Haindl in view of Elliott teaches the apparatus of claim 1, wherein the housing (figure 1, item 16 and 12 of Haindl) includes a first portion (item 12 of Haindl forms the first portion) and a second portion (item 16 of Haindl forms the second portion), the first portion and the second portion of the housing collectively defining the actuation pathway (see figure 1 of Haindl wherein the actuation pathway is formed by item 16 and item 12). 

[AltContent: arrow][AltContent: textbox (Distal end portion)][AltContent: connector][AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    593
    263
    media_image3.png
    Greyscale

Hezari teaches a housing (figure 5a, item 3 and 12: wherein sleeve and cover form the housing with a first portion and second portion as identified above) a distal end portion (see figure 5a above: wherein the distal end portion includes tongue 13) of the first portion (see figure 5A above) of the housing configured to move away from the actuation pathway (pathway suppository 8 is located in) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a distal end portion of the first portion Haindl in view of Elliott to include a recess in the housing with the resilient tongue 13 of Hezari at the location of implants 18 and 20, as taught by Hezari, which therefore results in a distal end portion of the first portion of the housing configured to move away from the actuation pathway when the pusher is moved from its first position to its second position to produce an opening through which the drug-containing tablet can be expelled for the purpose of ensuring the implant does not fall out through the recess prematurely (page 5, line 7-16 of Hezari).
In regard to claim 10,
Haindl in view of Elliott teaches the apparatus of claim 1, wherein the housing defines a channel (channel formed by item 12 of Haindl), and an elongate protrusion (figure 1, item 22 of Haindl; stylet unit 22 protrudes from item 36) of the pusher slidably disposed within the channel (paragraph [0034] of Haindl; see position of item 22 in figure 1 relative to figure 2 of Haindl).

Hezari teaches a bridge (figure 5A, item 13) disposed within the channel (channel formed by item 3), the bridge configured to engage an elongate protrusion (figure 5B and 6b, item 2 which protrudes from item 11) of the pusher (figure 5b, item 2 and 11) slidably disposed within the channel (page 8, line 3-7; see position of pusher in figure 5b relative to figure 6b), the bridge configured to be at least partially separated from the housing (5a, item 12 and 3) when the pusher is moved from its first position (position in figure 5b) to its second position (position in figure 6b), the housing defining a recess (recess formed in item 12) configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing (see position of item 13 in figure 6b).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify housing of Haindl in view of Elliott to include a recess in the housing with the resilient tongue 13 of Hezari at the location of implants 18 and 20, as taught by Hezari, which therefore results in a bridge disposed within the channel, the bridge configured to engage an elongate protrusion of the pusher slidably disposed within the channel, the bridge configured to be at least partially separated from the housing when the pusher is moved from its first position to its second position, the housing defining a recess configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing for the purpose of ensuring the implant does not fall out through the recess prematurely (page 5, line 7-16 of Hezari).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Elliott (U.S. patent no 6530896) in view of Hezari (WO 03/101525) further in view of Hernandez Herrero (U.S. PG publication 20140171882).
In regard to claim 7,
Haindl in view of Elliott in view of Hezari teaches the apparatus of claim 6.
Haindl in view of Elliott in view of Hezari fails to disclose wherein the distal end portion of the first portion of the housing includes a nose portion, the nose portion includes an outer surface that is curved towards the distal end portion of the second portion of the housing and  a curved inner surface extended across the actuation pathway, the curved inner surface of the nose portion configured to limit at least one of rotation or lift of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled.
[AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: textbox (Outer surface)][AltContent: arrow]
    PNG
    media_image4.png
    441
    456
    media_image4.png
    Greyscale

Hernandez Herrero teaches wherein the distal end portion (figure 5, item 7’) of the first portion of the housing (portion on housing 1 on left of figure 5) includes a nose portion (figure 5, item 10’), the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient tongue 13 of Haindl in view of Elliott in view of Hezari to contain a nose portion, as taught by Hernandez Herrero, which therefore results in wherein the distal end portion of the first portion of the housing includes a nose portion, the nose portion includes an outer surface that is curved towards the distal end portion of the second portion of the housing and  a curved inner surface extended across the actuation pathway, the curved inner surface of the nose portion configured to limit at least one of rotation or lift of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled for the purpose of further assisting in preventing the implant from exiting until the resilient tongue has been opened to a suitable extent (paragraph [0058] of Hernandez Herrero).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Elliott (U.S. patent no 6530896) further in view of Hernandez Herrero (U.S. PG publication 20140171882).
In regard to claim 8,
Haindl in view of Elliott teaches the apparatus of claim 1.

Haindl in view of Elliott fails to disclose wherein a first portion of the housing includes a cantilevered portion defined by an aperture of the housing, a distal end portion of the first portion of the housing is configured to deform away from the cantilevered portion when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled.
[AltContent: textbox (Figure 1A)][AltContent: textbox (First portion)][AltContent: ]
    PNG
    media_image5.png
    376
    224
    media_image5.png
    Greyscale

Hernandez Herrero teaches a first portion (see figure 1A above) of the housing (figure 1, item 1) includes a cantilevered portion defined by an aperture of the housing (see figure 1A and 1B wherein tongue 7’ is disposed in an aperture of the housing), a distal end portion (figure 1A, item 7) of the first portion of the housing is configured to deform away from the cantilevered portion when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled (See figure 6a-6c; paragraph [0022]; Examiner notes “configured to deform away from the cantilevered portion when the pusher is moved in the distal direction relative to 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Haindl in view of Elliott to include two recesses having arms 7’ and 7 of Hernandez Herrero located at the location of implants 18 and 20, as taught by Hernandez Herrero, which therefore results in wherein a first portion of the housing includes a cantilevered portion defined by an aperture of the housing, a distal end portion of the first portion of the housing is configured to deform away from the cantilevered portion when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled for the purpose of preventing the implant from exiting prematurely (paragraph [0057] of Hernandez Herrero).
In regard to claim 9,
Haindl in view of Elliott in view of Hernandez Herrero teaches the apparatus of claim 8. Haindl in view of Elliott as modified by Hernandez Herrero teaches wherein the cantilevered portion of the housing is configured to limit lift or rotation of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled (Examiner notes this is an intended use limitation and the cantilevered portion of the housing is fully capable of limiting rotation of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled since it is capable of limiting rotation of the suppository 3 due its complimentary shape 10’; see also paragraph [0022] of Hernandez Herrero).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Elliott (U.S. patent no 6530896) further in view of Palmer (U.S. PG publication 20130090594) as evidence by Mellejor (U.S. PG publication 20140378948).
In regard to claim 11,
Haindl in view of Elliott teaches the apparatus of claim 1.
Haindl in view of Elliott teaches further comprising: an implant (figure 1, item 18 of Haindl), the implant being disposed in the volume when the pusher is in the first position (see figure 1 of Haindl).
Haindl in view of Elliott fails to disclose further comprising: the drug-containing tablet, the drug-containing tablet being disposed in the volume when the pusher is in the first position, the drug-containing tablet including a dosage of sufentanil.
Palmer teaches the drug-containing tablet including a dosage of sufentanil (paragraph [0028]; see figure 18, item 48).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Haindl in view of Elliott to include the drug-containing tablet including a dosage of sufentanil, as taught by Palmer, which would therefore result in the drug-containing tablet, the drug-containing tablet being disposed in the volume when the pusher is in the first position, the drug-containing tablet including a dosage of sufentanil for the purpose of treating pain in a subject (paragraph [0028]). One of ordinary skill in the art would recognize it would be obvious to try delivering other drug forms with the device of Haindl as evidence by Mellejor who teaches a similar delivery apparatus (see figure 1, 12a, 12b, 13a, and 13b) used for delivering inserts (i.e., tablets or suppositories), capsules, creams, gels, etc. and incorporating drug substances into the medicaments suitable for either human or veterinary therapy (see paragraph [0022] of Mellejor).
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) further in view of Elliott (U.S. patent no 6530896).

Weber discloses an apparatus (figure 11A-11B, item 110), comprising: 
a housing (figure 11A, item 120, 144, 140) defining an actuation pathway (see lumen which extends through item 120, 144 and 140); and 
a pusher (figure 11A, item 170), at least a portion of the pusher disposed within the actuation pathway (see figure 11A) such that a distal end portion of the pusher (figure 11A, item 148) and a distal end portion of the housing (figure 11A, item 140) define a volume configured to contain a drug-containing tablet (figure 11A, item 101; Examiner notes “configured to contain a drug-containing tablet” is an intended use limitation and the volume of Weber is fully capable of containing a drug-containing tablet since the volume defined can contain implant 101. A drug-containing tablet of a similar size is fully capable of being contained in the volume), the pusher configured to move relative to the housing in a distal direction from a first position (position shown in figure 11A) to a second position (position shown in figure 11B) to expel the drug-containing tablet from the volume (Examiner notes “to expel the drug-containing tablet from the volume” is an intended use limitation and the pusher is fully capable of expelling the drug-containing tablet from the volume since it is capable of expelling implant 101 as supported by paragraph [0053]), the distal end portion of the pusher being extended from an opening (opening at distal end of item 140) in the housing when the pusher is in its second position (see figure 11B wherein shows the distal end portion of the pusher being extended from an opening in the housing), 
the housing being configured to limit movement of the pusher relative to the housing in a proximal direction from the second position of the pusher towards the first position of the pusher after the drug-containing tablet is expelled from the volume (Examiner notes to limit movement of the pusher relative to the housing in a proximal direction from the second position of the pusher towards the first position of the pusher after the drug-containing tablet is expelled from the volume is an intended use 
Weber fails to disclose the actuation pathway being closed at the distal end portion of the housing when the pusher is in its first position, the pusher engages the distal end portion of the housing during movement of the pusher from its first position to its second position to deform the distal end portion of the housing and produce an opening at the distal end portion of the housing such that the actuation pathway is open at the distal end portion of the housing when the pusher is in its second position.

[AltContent: textbox (Distal end portion of housing)][AltContent: connector][AltContent: ]
    PNG
    media_image2.png
    579
    343
    media_image2.png
    Greyscale

Elliott teaches the actuation pathway (figure 1a, item 14) being closed at the distal end portion (see figure 1A above) of the housing (figure 1A, item 13) when the pusher (piston 12 and plunger rod not 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber to include the actuation pathway being closed at the distal end portion of the housing when the pusher is in its first position, the pusher engages the distal end portion of the housing during movement of the pusher from its first position to its second position to deform the distal end portion of the housing and produce an opening at the distal end portion of the housing such that the actuation pathway is open at the distal end portion of the housing when the pusher is in its second position, as taught by Elliot, for the purpose of maintaining the sterility of the implants (column 2, line 20-23 and column 2, line 32-35).
In regard to claim 2,
Weber in view of Elliott teaches the apparatus of claim 1, wherein the pusher includes an elongate body portion (figure 11A, item 161 of Weber), the elongate body portion of the pusher includes a plurality of retaining members (figure 11A, item 165 and 176 of Weber) extended from a first side of the elongate body portion (see figure 11A of Weber), a retaining member (figure 11A, item 165 of Weber) from the plurality of retaining members being biased in a direction away from the elongate body portion of the pusher (see figure 11A and [0053] of Weber).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) in view of Elliott (U.S. patent no 6530896) and further in view of McCarthy (U.S. patent no 4995869).
In regard to claim 3,
Weber in view of Elliott teaches the apparatus of claim 1, wherein: the pusher includes a retaining member (figure 11A, item 176 of Weber), the retaining member configured to inhibit movement of the pusher in the proximal direction with respect to the housing when the pusher is in its second position (position shown in figure 11B of Weber; paragraph [0054] and [0058] of Weber).
Weber in view of Elliott fails to disclose the pusher includes the retaining member configured to inhibit movement of the pusher in the proximal direction with respect to the housing when the pusher is in its first position.
McCarthy teaches the retaining member (figure 2, item 58) configured to inhibit movement of the pusher (figure 2, item 20; the pusher is inhibited due to item 58 mating with item 56) in the proximal direction (direction away from needle 28) with respect to the housing (figure 2, item 30 and 24) when the pusher is in its first position (position shown in figure 2; column 3, line 59-65 and column 4, line 34-38), the retaining member configured to inhibit movement of the pusher in the proximal direction with respect to the housing when the pusher is in its second position (position shown in figure 3; column 3, line 59-65 and column 4, line 34-38)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Weber in view of Elliott to include a complimentary structure on the housing engaged with the retaining member 176 in the first position, as taught by McCarthy, which would therefore result in the retaining member configured to inhibit movement of the pusher in the proximal direction with respect to the housing when the pusher is in its first position for the purpose of ensuring reliability in operation (column 1, line 46-51 of McCarthy)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) in view of Elliott (U.S. patent no 6530896) further in view of Mellejor (U.S. PG publication 20140378948) and further in view of Vacca (U.S. patent no 5380295) as evidence by Cammish (U.S. PG publication 20160022919).
In regard to claim 4,
[AltContent: textbox (First recess)][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: arrow]
    PNG
    media_image6.png
    710
    304
    media_image6.png
    Greyscale

Weber in view of Elliott teaches the apparatus of claim 1, wherein the pusher includes a retaining member (figure 11A, item 178 of Weber), the housing defines a first recess (see figure 11A above of Weber) in communication with the actuation pathway (see figure 11A of Weber), the housing defines a second recess (see figure 11A above of Weber) in communication with the actuation pathway (see figure 11A above of Weber), the second recess being distal to the first recess (see figure 11A of Weber), at least a portion of the retaining member of the pusher being received in the first recess of the housing when the pusher is in its first position (see figure 11A of Weber), at least a portion of the first retaining member being received in the second recess of the housing when the pusher is in its second position (see figure 11B of Weber), the retaining member of the pusher configured to limit movement of the pusher in the proximal direction with respect to the housing when the retaining member is received in the second recess (paragraph [0054] and [0058] of Weber).

[AltContent: textbox (First retaining member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: textbox (First recess)]
    PNG
    media_image7.png
    286
    518
    media_image7.png
    Greyscale

Mellejor teaches the pusher (item 150) includes a plurality of retaining members (figure 12A, item 158; wherein two projections 158 are shown), the housing (figure 12A, item 110) defines a first recess (see figure 12a above) in communication with the actuation pathway (pathway rod 150 is within), 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber in view of Elliott to include a second member similar to member 178 of Weber which function as retaining members and at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in its first position, as taught by Mellejor, for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor). Examiner notes Mellejor states the housing includes at least one radial discontinuity 124 that can be more or more projections or recesses (see paragraph [0032] and [0033]) however does not show an embodiment with multiple radial discontinuities and multiple projections.
Weber in view of Elliott in view of Mellejor fails to disclose the housing defines a third recess in communication with the actuation pathway, the third recess being distal to the second recess, at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in its second position, the plurality of retaining members of the pusher configured to limit movement of the pusher in the proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third 
[AltContent: textbox (Third recess )][AltContent: textbox (Second recess )][AltContent: textbox (First recess )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    655
    280
    media_image8.png
    Greyscale

Vacca teaches the housing (figure 11, item 122a) defines a third recess (see figure 11, item 152a wherein at least three recesses are present between teeth) in communication with the actuation 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber in view of Elliott in view of Mellejor to include a third recess being distal to the second recess which would be a complimentary shape to the second retaining member 176 of Weber, as taught by Vacca, for the purpose of preventing withdrawal of the pusher (column 6, line 64-67 of Vacca) and for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor; As noted above Mellejor states the housing includes at least one radial discontinuity 124 that can be more or more projections or recesses, see paragraph [0032] and [0033] however does not show an embodiment with multiple radial discontinuities and multiple projections. Vacca teaches a third recess being distal to the second recess. The third recess when implemented into the device of Weber in view of Elliott in view of Mellejor would be complimentary to the second projection 178 of Weber to receive the second projection in the third recess therefore resulting in at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in its second position as evidence by Cammish which supports that two members (item 14a and 26a) in linear alignments engaged in a first and second recess respectively as shown in figure 12 and having a third recess distal the second recess as shown in figure 12 would have a first member that would move from a first recess to a second recess and a second member that would move from a second recess to a third recess (see figure 12 and paragraph [0177]-[0178] of Cammish) and the plurality of retaining members of the pusher would be configured to limit movement of the pusher in the proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third recess so that the pusher cannot be returned to its first position after the pusher is .
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) further in view of Balaban (U.S. patent no 5304119).
[AltContent: textbox (Distal end portion of first portion)]In regard to claim 12,
[AltContent: ][AltContent: textbox (First portion)][AltContent: connector]Haindl discloses an apparatus (figure 1 and 2, item 10), comprising: 
[AltContent: textbox (Distal direction)][AltContent: arrow][AltContent: textbox (Second portion)][AltContent: connector][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    625
    95
    media_image1.png
    Greyscale

a housing (figure 1, item 16 and 12) having a first portion (see figure 1 above) and a second portion (see figure 1 above) and defining an actuation pathway between the first portion and the second portion (see figure 1 above wherein the lumen between the first portion and the second portion is construed as the actuation pathway), a distal end portion of the first portion of the housing (see figure 1 above therein the distal end portion of the first portion of the housing is the portion of the first portion located next to implant 18 and 20); 
a pusher (figure 1, item 22 and 36), at least a portion of the pusher disposed within the actuation pathway (see figure 1 above) and moveable in a distal direction with respect to the housing (see position of pusher in figure 1 to figure 2 paragraph [0037]); 
the housing and the pusher being collectively configured to limit movement of the pusher after delivery (Examiner notes after delivery the pusher is locked in the position shown in figure 2 due to latching element 40 interacting with undercut 42 of the housing as supported by paragraph [0037], [0039]-[0040] and movement of the pusher in the proximal direction is blocked paragraph [0037], [0039]-[0040]).
[AltContent: textbox (Distal end portion of the first portion )][AltContent: ][AltContent: ]Haindl fails to disclose a distal end portion of the first portion of the housing configured to deform away from a distal end portion of the second portion of the housing to produce an opening for delivery of a drug-containing tablet from the housing, the pusher engages the distal end portion of the first portion of the housing during movement of the pusher in the distal direction to deform the distal end portion of the first portion of the housing away from the distal end portion of the second portion of the housing, the housing and the pusher being collectively configured to limit movement of the distal end portion of the first portion of the housing towards the distal end portion of the second portion of the housing after delivery of the drug-containing tablet from the housing, and the distal end portion of the first portion of the housing configured to be permanently deformed when the distal end portion of the first portion of the housing is deformed away from the distal end portion of the second portion of the housing to produce the opening.
[AltContent: textbox (Distal end portion of the second portion )]
    PNG
    media_image9.png
    771
    111
    media_image9.png
    Greyscale


Balaban teaches a distal end portion (see figure 2 above) of the first portion (figure 2, item 50) of the housing (figure 2, item 14) configured to deform away from a distal end portion (see figure 2 above) of the second portion of the housing (figure 2, item 52; column 5, line 15-21) to produce an opening for delivery of a drug-containing tablet (figure 2, item 49; column 1, line 53-57) from the housing (column 7, line 37-52), the pusher (item 44) engages the distal end portion of the first portion of the housing during movement of the pusher in the distal direction (column 7, line 37-52) to deform the distal end portion of the first portion of the housing away from the distal end portion of the second portion of the housing (column 7, line 37-52), 

In regard to claim 13,
Haindl in view of Balaban teaches the apparatus of claim 12, wherein the housing has a first configuration in which the distal end portion of the first portion of the housing is in contact with the distal end portion of the second portion of the housing such that a distal end portion of the actuation 
In regard to claim 14,
Haindl in view of Balaban teaches the apparatus of claim 12. Haindl as modified by Balaban teaches wherein a portion of the pusher (figure 1, item 22 and 36 of Haindl) is fixedly and irreversibly disposed between the distal end portion of the first portion of the housing and the distal end portion of the second portion of the housing after delivery of the drug containing tablet from the housing (see figure 2 of Haindl and paragraph [0037], [0039]-[0040] of Haindl; due to latching element 40 interacting with undercut 42 of Haindl a portion of the pusher is fixedly and irreversibly disposed between the distal end portion of the first portion of the housing and the distal end portion of the second portion of the housing after delivery of the drug containing tablet from the housing).
In regard to claim 15,
[AltContent: textbox (Elongate housing body)][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    625
    95
    media_image1.png
    Greyscale

Haindl in view of Balaban teaches the apparatus of claim 12, wherein the housing includes an elongate housing body (figure 1 above Haindl) and a protrusion (figure 1, item 26 of Haindl) extended from the elongate housing body, a portion (figure 1, item 36 of Haindl) of the pusher configured to engage the protrusion of the housing when the pusher is moved in the distal direction with respect to the housing (see figure 2 of Haindl) to inhibit further movement of the pusher in the distal direction with respect to the housing (see figure 2 of Haindl; paragraph [0037] of Haindl).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Balaban (U.S. patent no 5304119) further in view of Hernandez Herrero (U.S. PG publication 20140171882).
In regard to claim 16,
Haindl in view of Balaban teaches the apparatus of claim 12.
Haindl in view of Balaban fails to disclose wherein the distal end portion of the first portion of the housing includes a nose portion, the nose portion includes an outer surface that is curved towards the distal end portion of the second portion of the housing, the nose portion includes a curved inner surface extended across the actuation pathway, the curved inner surface of the nose portion configured to limit at least one of lift or rotation of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing.
[AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: textbox (Outer surface)][AltContent: arrow]
    PNG
    media_image4.png
    441
    456
    media_image4.png
    Greyscale

Hernandez Herrero teaches wherein the distal end portion (figure 5, item 7’) of the first portion of the housing (portion on housing 1 on left of figure 5) includes a nose portion (figure 5, item 10’), the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to the housing of Haindl in view of Balaban to include two recesses having arms 7’ and 7 of Hernandez Herrero located at the location of implants 18 and 20, as taught by Hernandez Herrero, which therefore results in  wherein the distal end portion of the first portion of the housing includes a nose portion, the nose portion includes an outer surface that is curved towards the distal end portion of the second portion of the housing, the nose portion includes a curved inner surface extended across the actuation pathway, the curved inner surface of the nose portion configured to limit at least one of lift or rotation of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing for the purpose of preventing the implant from exiting prematurely (paragraph [0057] of Hernandez Herrero).
In regard to claim 17,
Haindl in view of Balaban teaches the apparatus of claim 12.
Haindl in view of Balaban fails to disclose wherein the distal end portion of the first portion of the housing includes a convex inner surface geometry configured to limit at least one of rotation or lift 

[AltContent: arrow][AltContent: textbox (Convex Inner surface)]
    PNG
    media_image4.png
    441
    456
    media_image4.png
    Greyscale

Hernandez Herrero teaches wherein the distal end portion (figure 5, item 7’) of the first portion of the housing (portion on housing 1 on left of figure 5) includes a convex inner surface geometry (see figure 5 above wherein part of item 10’ is convex) configured to limit at least one of rotation or lift of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing (Examiner notes this is an intended use limitation and the convex inner surface geometry  is fully capable of limiting at least one of rotation or lift of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing due to its complimentary shape; see also position in figure 6B and paragraph [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Haindl in view of Balaban to .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Balaban (U.S. patent no 5304119) further in view of Hezari (WO 03/101525).
In regard to claim 18,
Haindl in view of Balaban teaches the apparatus of claim 12.
Haindl in view of Balaban fails to disclose wherein the housing defines a channel and includes a bridge disposed within the channel, the bridge configured to engage an elongate protrusion of the pusher slidably disposed within the channel, the bridge configured to be at least partially separated from the housing when the pusher is moved in the distal direction with respect to the housing, the housing defining a recess configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing.
Hezari teaches a bridge (figure 5A, item 13) disposed within the channel (channel formed by item 3), the bridge configured to engage an elongate protrusion (figure 5B and 6b, item 2 which protrudes from item 11) of the pusher (figure 5b, item 2 and 11) slidably disposed within the channel (page 8, line 3-7; see position of pusher in figure 5b relative to figure 6b), the bridge configured to be at least partially separated from the housing (5a, item 12 and 3) when the pusher is moved in the distal direction with respect to the housing (see position of item 13 in figure 6B compared to figure 5B), the housing defining a recess (recess formed in item 12) configured to receive at least a portion of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Haindl in view of Balaban to include a recess in the housing with the resilient tongue 13 of Hezari at the location of implants 18 and 20, as taught by Hezari, which therefore results in wherein the housing defines a channel and includes a bridge disposed within the channel, the bridge configured to engage an elongate protrusion of the pusher slidably disposed within the channel, the bridge configured to be at least partially separated from the housing when the pusher is moved in the distal direction with respect to the housing, the housing defining a recess configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing for the purpose of ensuring the implant does not fall out through the recess prematurely (page 5, line 7-16 of Hezari).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Balaban (U.S. patent no 5304119) further in view of Palmer (U.S. PG publication 20130090594) as evidence by Mellejor (U.S. PG publication 20140378948).
In regard to claim 21,
Haindl in view of Balaban teach the apparatus of claim 12, further comprising: an implant (figure 1, item 18 of Haindl), the implant being disposed in a volume collectively defined by a distal end portion of the pusher, the distal end portion of the first portion of the housing, and the distal end portion of the second portion of the housing (see figure 1 of Haindl).
Haindl in view of Balaban fails to disclose the drug-containing tablet, the drug-containing tablet being disposed in a volume collectively defined by a distal end portion of the pusher, the distal end portion of the first portion of the housing, and the distal end portion of the second portion of the housing, the drug- containing tablet including a dosage of sufentanil.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Haindl in view of Balaban to include the drug-containing tablet including a dosage of sufentanil, as taught by Palmer, which would therefore result in the drug-containing tablet, the drug-containing tablet being disposed in the volume when the pusher is in the first position, the drug-containing tablet including a dosage of sufentanil for the purpose of treating pain in a subject (paragraph [0028]). One of ordinary skill in the art would recognize it would be obvious to try delivering other drug forms with the device of Haindl in view of Balaban as evidence by Mellejor who teaches a similar delivery apparatus (see figure 1, 12a, 12b, 13a, and 13b) used for delivering inserts (i.e., tablets or suppositories), capsules, creams, gels, etc. and incorporating drug substances into the medicaments suitable for either human or veterinary therapy (see paragraph [0022] of Mellejor).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) in view of Crouter (U.S. patent no 3780735).
In regard to claim 12,
Weber discloses an apparatus (figure 11A-11B, item 110) apparatus, comprising: 
[AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: arrow][AltContent: connector]
    PNG
    media_image6.png
    710
    304
    media_image6.png
    Greyscale

a housing (figure 11A, item 120, 144, 140) having a first portion and a second portion (see figure 11A) and defining an actuation pathway between the first portion and the second portion (see figure 11A),
a pusher (figure 11A, item 170), at least a portion of the pusher disposed within the actuation pathway and moveable in a distal direction with respect to the housing (see position shown in figure 11Aa to figure 11B); 
the housing and the pusher being collectively configured to limit movement of the pusher after delivery (Examiner notes after delivery the pusher is locked in the position shown in figure 11B due to lock stop 175 engaging with notch 176 and angled face 178 as supported by paragraph [0054] and [0058]).
Weber fails to disclose a distal end portion of the first portion of the housing configured to deform away from a distal end portion of the second portion of the housing to produce an opening for delivery of a drug-containing tablet from the housing; the pusher engages the distal end portion of the first portion of the housing during movement of the pusher in the distal direction to deform the distal end portion of the first portion of the housing away from the distal end portion of the second portion of the housing, the housing and the pusher being collectively configured to limit movement of the distal 

[AltContent: textbox (Distal end portion of the first portion of the housing)][AltContent: connector][AltContent: textbox (First portion of housing)][AltContent: ][AltContent: textbox (Distal end portion of the second portion of the housing)][AltContent: rect][AltContent: connector][AltContent: textbox (Second portion of housing)][AltContent: ][AltContent: rect]
    PNG
    media_image10.png
    436
    188
    media_image10.png
    Greyscale

Crouter teaches a distal end portion (see figure 2 above) of the first portion of the housing (see figure 2 above) configured to deform away from a distal end portion (see figure 2 above) of the second portion of the housing (see figure 2 above) to produce an opening for delivery of a drug-containing 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end portion of the first portion Weber to include tab 26 of Crouter and also to include tab 24 of Crouter on the distal end portion of the second portion, as taught by Crouter, which therefore results in a distal end portion of the first portion of the housing configured to deform away from a distal end portion of the second portion of the housing to produce an opening for delivery of a drug-containing tablet from the housing and the distal end portion of the first portion of the housing during movement of the pusher in the distal direction to deform the distal end portion of the first portion of the housing away from the distal end portion of the second portion of the housing for the purpose of ensuring of holding the implant (page 3, line 17-26 of Crouter). Examiner also notes due to lock stop 175 engaging with notch 176 and angled face 178 as supported by .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) in view of Crouter (U.S. patent no 3780735) a further in view of Mellejor (U.S. PG publication 20140378948).
In regard to claim 19,
Weber in view of Crouter teaches the apparatus of claim 12, wherein the pusher includes an elongate body portion (figure 11A, item 161 of Weber), and a retaining member (figure 11A, item 178 of Weber) extended from a first side of the elongate body portion (see figure 11A of Weber), the retaining member configured to limit movement of the pusher in a proximal direction with respect to the housing (paragraph [0054] and [0058] of Weber).
Weber in view of Crouter fails to disclose a plurality of retaining members extended from a first side of the elongate body portion, the plurality of retaining members configured to limit movement of the pusher in a proximal direction with respect to the housing.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber in view of Crouter to include a second member similar to member 178 of Weber which functions as retaining member to limit movement of the pusher in a proximal direction with respect to the housing, as taught by Mellejor, for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) in view of Crouter (U.S. patent no 3780735) further in view of Mellejor (U.S. PG publication 20140378948) and further in view of Vacca (U.S. patent no 5380295) as evidence by Cammish (U.S. PG publication 20160022919).
In regard to claim 20,
[AltContent: textbox (First recess)][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: arrow]
    PNG
    media_image6.png
    710
    304
    media_image6.png
    Greyscale

Weber in view of Crouter teaches the apparatus of claim 12, wherein the pusher includes a retaining member (figure 11A, item 178 of Weber), the housing defines a first recess (see figure 11A above of Weber) in communication with the actuation pathway (see figure 11A of Weber), the housing 
Weber in view of Crouter fails to disclose wherein: the pusher includes a plurality of retaining members, the housing defines a third recess in communication with the actuation pathway, the third recess being distal to the second recess, at least a portion of a first retaining member from the plurality of retaining members of the pusher being received in the first recess of the housing when the pusher is in its first position, at least a portion of the first retaining member being received in the second recess of the housing when the pusher is in its second position, at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in its first position, at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in its second position, the plurality of retaining members of the pusher configured to limit movement of the pusher in a proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third recess so that the pusher cannot be returned to its first position after the pusher is moved to its second position.
[AltContent: textbox (First retaining member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: textbox (First recess)]
    PNG
    media_image7.png
    286
    518
    media_image7.png
    Greyscale

Mellejor teaches the pusher (item 150) includes a plurality of retaining members (figure 12A, item 158; wherein two projections 158 are shown), the housing (figure 12A, item 110) defines a first recess (see figure 12a above) in communication with the actuation pathway (pathway rod 150 is within), the housing defines a second recess (see figure 12A above) in communication with the actuation pathway (pathway rod 150 is within), the second recess being distal to the first recess (see figure 12Aa above), at least a portion of a first retaining member from the plurality of retaining members of the pusher being received in the first recess of the housing when the pusher is in its first position (see figure 12A), at least a portion of the first retaining member being received in the second recess of the housing when the pusher is in its second position (see figure 13A), at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in its first position (see figure 12A)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber in view of Crouter to include a second member similar to member 178 of Weber which function as retaining members and at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in its first position, as taught by Mellejor, for the 
Weber in view of Crouter in view of Mellejor fails to disclose the housing defines a third recess in communication with the actuation pathway, the third recess being distal to the second recess, at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in its second position, the plurality of retaining members of the pusher configured to limit movement of the pusher in a proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third recess so that the pusher cannot be returned to its first position after the pusher is moved to its second position. 
[AltContent: textbox (Third recess )][AltContent: textbox (Second recess )][AltContent: textbox (First recess )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    655
    280
    media_image8.png
    Greyscale

Vacca teaches the housing (figure 11, item 122a) defines a third recess (see figure 11, item 152a wherein at least three recesses are present between teeth) in communication with the actuation pathway (pathway defined by item 122), the third recess being distal to the second recess (see figure 11).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In regard to the rejection of claim 12 over Weber (U.S. PG publication 20050203542) in view of Crouter (U.S. patent no 3780735) no specific arguments have been provided. Claim 12 does not require the actuation pathway to be closed at the distal end as claim 1 does, and therefore the arguments in regard to Weber and claim 1 are moot in regards to claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783   
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783